           Case 1:19-cr-00862-VEC Document 290 Filed 12/07/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT                                         DATE FILED: 12/7/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 DEESHUNTEE STEVENS,                                          :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on November 10, 2020, the Court ordered Defendants in this matter to

inform the Court whether they wished to waive their appearance and appear solely via counsel at

the upcoming status conference, Dkt. 239;

       WHEREAS on November 19, 2020, Mr. Stevens informed the Court that he would like

to appear in person at the status conference, Dkt 257; and

       WHEREAS a status conference in Mr. Stevens’ case is scheduled for Thursday,

December 17, 2020, at 10:00 A.M., Dkt. 266;

       IT IS HEREBY ORDERED that due to the rising number of COVID-19 cases in New

York City, the Court prefers to hold the hearing by video conference using Skype video. The

parties will be emailed a Skype video link separately. Any interested members of the public may

listen to the proceeding remotely by dialing 1-917-933-2166 and using the conference ID

number 808430145. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that Mr. Stevens must either notify the Court that he does

not consent to appearing by way of video or file a waiver of in person appearance by no later

than Monday, December 14, 2020.
       Case 1:19-cr-00862-VEC Document 290 Filed 12/07/20 Page 2 of 2




SO ORDERED.

Dated: December 7, 2020
      New York, NY
                                              ______________________________
                                                    VALERIE CAPRONI
                                                    United States District Judge




                                    2 of 2
